Citation Nr: 0400702	
Decision Date: 01/09/04    Archive Date: 01/22/04	

DOCKET NO.  99-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 



INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1967.  He served in the Republic of Vietnam and was 
awarded the Combat Infantryman Badge.  He was found dead on 
October [redacted], 1987.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The VBA AMC will be asked to accomplish additional necessary 
development - obtaining records and medical opinions.

In December 2001, the appellant contacted the VA RO in 
Oakland, California, and said that she sent a letter to VA in 
April 2001 requesting a hearing.  In that regard, on May 4, 
2001, the VA RO in Oakland, California, received a letter 
from her, but that letter does not contain a request for a 
hearing.  Accordingly, the matter of whether the appellant in 
fact does want a Decision Review Officer hearing at a VA RO 
needs to be clarified.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, of treatment 
or evaluation of the veteran for alcohol 
use during the period from November 1967 
to the date of his death.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain any medical 
records not currently on file.  

Additionally, the VBA AMC should ask the 
appellant to provide the complete dates 
of the veteran's hospitalizations at the 
VA Medical Center in Martinez, 
California, to include the 
hospitalization during which he wrote her 
a letter, which she submitted a photocopy 
of to VA in August 2003.  The VBA AMC 
should also ask the appellant to submit 
any additional VA medical records that 
she has received and not already 
submitted to her representative to be 
considered in the adjudication of the 
issue on appeal.

Regardless of the appellant's response, 
the VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.  

In particular, the VBA AMC should ask the 
medical facilities mentioned below to 
search for any records that may be in 
storage at those facilities or that were 
sent to Federal Records Centers by those 
facilities  

In any event, the VBA AMC should obtain 
any additional records, including a 
discharge summary, from a hospitalization 
from at least August 31, 1971, to 
September 1, 1971, at the VA Medical 
Center in West Los Angeles, California.  
In that regard, the VBA AMC should inform 
that medical facility that the appellant 
has obtained and submitted in-patient 
treatment records from that 
hospitalization.  

Also, the VBA AMC should obtain any 
additional records from the VA Medical 
Center in Martinez, California, to 
include any hospitalizations or other 
treatment regarding substance abuse on or 
around April 22, 1985.  In that regard, 
the VBA AMC should inform that medical 
facility that the veteran agreed to 
participate in Substance Abuse Treatment 
Programs at that facility on April 22, 
1985.

Moreover, the VBA AMC should contact the 
headquarters of the VA Northern 
California Health Care System in 
Martinez, California, and the VA 
outpatient and mental health clinics in 
Sacramento, California, to obtain any 
additional records from the VA outpatient 
clinic that was located at 4600 Broadway 
in Sacramento, California.  In that 
regard, the VBA AMC should inform those 
facilities that the veteran was scheduled 
for alcohol treatment with a social 
worker in May 1985 at that now closed 
outpatient clinic.

Furthermore, the VBA AMC should obtain 
all records from the "Sunrise" Family 
Services, as mentioned in the appellant's 
May 2003 statement, and the Roseville 
Community Hospital, located on Sunrise 
Boulevard and presumably in Roseville, 
California.

4.  Thereafter, the VBA AMC should 
forward the entire claims file to a 
psychiatrist to provide an assessment of 
whether the veteran's alcohol use was 
related to post-traumatic stress disorder 
(PTSD).

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the reviewing physician prior 
and pursuant to review of the claims file 
and completion of the opinion report.  
The medical specialist must annotate the 
report that the claims file was in fact 
made available and reviewed in 
conjunction with answering the question 
posed below.

The psychiatrist should address the 
following:

Accepting that the veteran had PTSD at 
the time of his death based on the 
reporting of a psychological evaluation 
in the discharge summary of the VA 
hospitalization from July 9, 1987, to 
August 20, 1987, is it as likely as not 
that the veteran's PTSD caused or 
permanently worsened his alcohol use?

The psychiatrist should document any 
inability to answer the above request.  
Any opinion expressed by the psychiatrist 
must be accompanied by a complete 
rationale.

5.  Next, the VBA AMC should forward the 
entire claims file to an appropriate 
specialist in gastroenterological 
disorders to provide an assessment as to 
whether the cause of the veteran's death 
was related to a service-connected 
disability.

The claims file, the criteria of 38 
C.F.R. § 3.312 (2003), and a separate 
copy of this remand must be made 
available to and reviewed by the 
reviewing physician prior and pursuant to 
review of the claims file and completion 
of the opinion report.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions pose below.

The specialist should address the 
following:

(a) Accepting that the veteran was 
exposed to herbicide agents while serving 
in the Republic of Vietnam, is it as 
likely as not that the veteran's 
cirrhosis of the liver was related to 
active service, including exposure to 
herbicide agents, or if preexisting 
active service was aggravated thereby?  

(b) Is it as likely as not that the 
veteran's alcohol use caused or 
permanently worsened the cirrhosis of the 
liver?

(c) Is it as likely as not that the 
veteran's alcohol use, singly or jointly 
with some other condition, were the 
immediate or underlying cause of death or 
was etiologically related thereto?



(d) Is it as likely as not that the 
veteran's alcohol use contributed 
substantially or materially to death, 
combined to cause death, or aided or lent 
assistance to the production of death?

(e) Accepting that the veteran had PTSD 
at the time of his death based the 
reporting of a psychological evaluation 
in the discharge summary of the VA 
hospitalization from July 9, 1987, to 
August 20, 1987, is it as likely as not 
that the veteran's PTSD caused or 
permanently worsened the cirrhosis of the 
liver?

(f) Is it as likely as not that the 
veteran's PTSD, singly or jointly with 
some other condition, were the immediate 
or underlying cause of death or was 
etiologically related thereto?

(g) Is it as likely as not that the 
veteran's PTSD contributed substantially 
or materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death?

The specialist should document any 
inability to answer the above request.  
Any opinions expressed by the specialist 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In 
addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

7.  The VBA AMC should contact the 
appellant and inform her that in December 
2001 she contacted the VA RO in Oakland, 
California, and said that she sent a 
letter to VA in April 2001 requesting a 
hearing.  The VBA AMC should inform her 
that her letter received by the VA RO in 
Oakland, California on May 4, 2001, does 
not contain a request for a hearing.  The 
VBA AMC should ask her whether she now 
wants a hearing, such as a Decision 
Review Officer hearing at a VA RO, and if 
so, to clarify her intentions as to the 
type of hearing.  

The VBA AMC should schedule her for any 
requested hearing. 

In the event of a request for a hearing, 
the representative should be given an 
opportunity prior to the hearing to 
review the claims folder, and a 
reasonable period of time in which to 
submit a presentation on the appellant's 
behalf.  Notice of the hearing should be 
sent to the appellant and service 
representative, a copy of which should be 
associated with the claims file.  The 
appellant should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.

8.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. 
§§ 3.307, 3.310(a), and 3.312 (2003), 
Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), and Allen v. Brown, 7 Vet. 
App. 439 (1995), as applicable.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

